DEBT, commenced in 1845, upon a promissory note described in the declaration, as follows:
“ For that, whereas, the said defendants heretofore, to-wit, on the fifth day of August, 1843, made their certain promissory note in writing, bearing date the day and year aforesaid, and then and there delivered the said note to the said plaintiff, by which said note, they or either of them, promised to pay to the said plaintiff, by the name and description of C. C. Barnhart, seminary trustee, and his successor in office, one year after the date thereof,” &c. General demurrer to the declaration sustained, and final judgment for the defendants. Held, that the above declaration is good.